                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

ROBERT LEE JOHNSON JR.                                                        PLAINTIFF
ADC #100626

v.                          CASE NO. 1:19-CV-00038 BSM

ASA HUTCHINSON, et al.                                                     DEFENDANTS

                                         ORDER

       After de novo review of the record, including Robert Johnson’s objections, the partial

recommended disposition [Doc. No. 10] is adopted. Johnson’s claims based on his

participation in the Therapeutic Community Program are dismissed without prejudice.

Hutchinson, Kelley, Felts, and Griffin are dismissed as defendants in this case.

       IT IS SO ORDERED this 10th day of October 2019.



                                                   _______________________________
                                                   UNITED STATES DISTRICT JUDGE
